DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The drawings are objected to as some characters are too small and barely legible in Figs. 4A-4B. Appropriate correction is required.
Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,768,713 to Koizumi in view of USPN 8,796,982 to Li, and further in view of USPN 9,236,822 to Hille. 
As to claim 1, Koizumi teaches a power tool (fig. 1, col. 2: lines 17-45) comprising a housing(fig. 1: “1”) including a motor case (fig. 1: “1” is a housing to serve as a motor case) and a handle portion(fig. 1: “3”); an electric motor having a drive shaft (fig. 1: “41”) and mounted within the motor case(fig. 1: “1” is a housing to serve as a motor case); a motor drive circuit (fig. 2) mounted on at least one circuit board disposed within the handle portion(fig. 1: “3”), the motor drive circuit including: a rectifier (fig. 2: “7”) configured to receive an alternating current from an alternating current AC power source (fig. 2: “6”) and convert the alternating current to a direct current supplied to a DC power bus, and a bridge circuit having a plurality of motor switches connected electrically between the rectifier and the electric motor to control supply of direct current from the rectifier to the electric motor(col. 4: lines 35 – col. 5: lines 24); and the handle portion includes a support member protruding radially outwardly to accommodate the auxiliary capacitor(col. 4: lines 15-35 wherein a handle part is taught to accommodate the electrical circuit components).            Koizumi does not teach a bus capacitor mounted on the circuit board and coupled across the DC power bus and switchably coupled across the DC power bus and an auxiliary capacitor having higher capacitance.
Li teaches a bus capacitor (fig. 1: “34”) mounted on the circuit board and coupled across the DC power bus and switchably coupled across the DC power bus and the auxiliary capacitor (fig. 1: “36”).
Hille teaches an auxiliary capacitor having higher capacitance (col. 3: lines 36-41).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Li and Hille into 

Koizumi since Koizumi suggests a motor control system and Li and Hille suggests the beneficial 

use of a bus capacitor and auxiliary capacitor in the analogous art of motor control circuit 

technology. 

            The motivation for this comes from the fact that Li and Hille teaches an apparatus to 

make use of a bus capacitor and auxiliary capacitor to improve the motor control system 
disclosed by Koizumi.

            As to claims 2, 4 and 6, Koizumi in view of Li and Hille teaches a power tool motor 

control circuit system. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Koizumi in view of Li and Hille in order to obtain the invention as disclosed in these noted claims because Koizumi teaches a housing/ handle/circuit board to be modified to accommodate the components to adapt to the system(Koizumi col. 4: lines 15-35).


Allowable Subject Matter
5. 	Claims 3, 5, 7-10 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
6.	Claims 11-20 are allowed.	
7.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 11: A planar circuit board disposed in the handle portion of the housing and extending axially along the longitudinal axis of the housing, where the planar circuit board axially divides the handle portion into a first section and a second section; a motor drive circuit accommodated within the handle portion of the housing on the planar circuit board and configured to deliver electric power to the motor, a heat sink in thermal communication with the motor drive circuit disposed within the first section of the handle portion; and at least one air inlet disposed within the first section of the handle portion at the rear end of the housing, wherein the airflow generated by the fan enters through the at least one air inlet, flows through the first section of the handle portion in thermal communication with the heat sink, and enters the motor case through the one or more holes of the wall including remaining claim limitations. 

                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,294,024 to Ooi discloses a motor control system with DC power bus and controls.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846